Title: To George Washington from Colonel George Gibson, 19 March 1778
From: Gibson, George
To: Washington, George



May it please Your Excelly
Lancaster [Pa.] 19th March 1778

I had the honor to receive Your Excellys favor of the 10th current, The Blanks in the Warrant for the execution of Mansin & Myers were filled up & the execution took place on, Monday 16th Inst. in the presence of Some thousands of the Inhabitants of this County no discoverys were made by either of the prisoners of their accomplices who they Said were numerous & very able Farmers. as they were executed in the most public manner I hope the example will intimidate the others from persuing the plann that has been concerted by them; & perhaps may put a final Stop to the intercourse which has been kept up with the Enemy, by many of the Inhabitts of this County—The excessive rainy weather which began about the 1st of this month & continued until two days since, had made the roads so bad & raised the waters so much as to render travelling even on horseback difficult, It was oweing to this that the detachmt under the command of Lieut. Colo. Smith did not march before Your Excellys orders arrived, I had determined to send off that Detachmt together with such men as were recover’d from the hospitls & a number of Stragglers that I picked up, who were prevented from going to Camp by the badness of the roads, they were preparing for the march when Your Excellys order arrived. the day is fix’d as sunday next when the roads will be exceeding good, nor can waggons be procured before that time—though tis now more than ten days since application has been made for Waggons, & notwithstanding every thing has been done by the Quarter Masr Genl I am afraid we shall be obliged to procure them ourselves in the best manner we can, Colo. Smith will leave near One Hundred men behind him sick, his detachmt will consist of about 220 Rank & File, the men from the hospitals will amot to 200 @ 250—I have order’d the men fitt for a Camp life to march from Ephrata & Reams Town their numbers will amot to near 100—I discover’d that the two Brittish Serjts whose sentence is not yet approved of by Your Excy were possess’d of 2 horses when taken, I order’d the Quarter Masr Genl Mr Ross to take them into Custody to have them appraised & to apply them to public use until Your Excys pleasure shall be known, the Person who took up the Serjts has demanded them as his prize & the person who kept them has a large accot against whosoever they may belong to—I have apply’d agreeable to Your Excellys orders to the Governor for a party of Militia

to Guard the Stores &c. at this place which is Granted, Your Excys orders with respect to Bowman hath been comply’d with he is deliver’d to the Civil power, The French Docr is discharged, Harvey who Your Exy was pleased to pardon is released from confinemt, He beseeches Your Exy to permit him to enlist as a Soldier that he may have it in his power to convince Your Excelly that he will merit the mercy Your Excelly was pleased to Shew him, if not he will remove to York or Cumberland county in this State—Many of the prisoners of Warr have lately died in the Goal of this town, with the Goal distempe⟨r.⟩ Mr Attlee the Commissy of prisoners has been very urgent to have them put into the hospital with our poor fellows who are now thank God recovering from something of the same kind of disorder. I have positively refused to suffer one of them to be admitted into the hospital, even supposg they had not that infectious disease it wou’d be improper to have them mix’d with our men who are Kept in order with much difficulty, & were these Soldiers to be mix’d with them It wou’d be next to an impossibility to preserve any Kind of order amongst them—Unless Your Excelly orders to the contrary I am determined to prevent their admission—We have not yet expended any part of the Salt provisions that were Brought from Middletown, & am in hopes we Shall have not any occasion to expend any part of It, as the Council have taken the matter into their hands & the troops are pretty well supply’d—I know not what the men will do for Cooking Kettles none can be procured at this place.
The Commissy of Military Stores has reced orders 10 days since to remove all the Stores at this place to the Westward of Susquehanah; they are yet untouched No Waggons can be procured I take the Liberty to men⟨tion mutilated⟩ Circumstance to Your Excy, to shew Your Excy no dependance ⟨mutilated⟩ in the Act of Assembly of this State for procuring Waggons, & in case of Exigency nothing else but impressing ⟨will⟩ answer the Purpose. I have the Honor to be with the greatest Respect Your Excellys Obedt huml. Servt

Geo: Gibson

